Exhibit 10.1

AVON PRODUCTS, INC.

2008-2012

EXECUTIVE INCENTIVE PLAN

 

I. INTRODUCTION

1.1. Purpose. The purpose of this Plan is to recruit and retain highly qualified
executives and other employees, to provide incentives to such individuals to
attain the goals of Avon Products, Inc. (the “Company”) and its Affiliates (as
defined below) and to provide incentive compensation based on the performance of
the Company in order to enhance shareholder value. The Plan is designed to
ensure that awards payable hereunder are deductible under Section 162(m) of the
Internal Revenue Code of 1986, as amended, and the regulations and
interpretations promulgated thereunder (the “Code”).

1.2. Description. This Plan is the means by which the Committee shall determine
and implement incentive awards for participating employees hereunder.

1.3. Term. This Plan shall be effective as of January 1, 2008 and shall provide
for awards that may be granted through and including the 2012 fiscal year of the
Company, unless earlier terminated pursuant to Section 7.1.

 

II. DEFINITIONS

As used in this Plan, the following terms shall have the following meanings:

“Affiliate” means (a) an entity that directly or through one or more
intermediaries is controlled by the Company, and (b) any entity in which the
Company has a significant equity interest, as determined by the Company.

“Annual Incentive Award” means the award payable with respect to a fiscal year
of the Company determined in accordance with Article V hereof.

“Award” means an Annual Incentive Award or Long-Term Incentive Award under the
Plan, whether in the form of cash, stock, restricted stock, stock units or other
forms of stock-based awards, or any combination thereof, provided that any such
stock-based awards shall be issued pursuant to and be subject to the terms and
conditions of the Stock Plan.

“Base Compensation” means the base rate of salary payable to a Participant as
most recently reflected on the books and records of the Company, exclusive of
bonus, commission, fringe benefits, employee benefits, expense allowances and
other nonrecurring forms of remuneration.

“Board” means the Board of Directors of the Company.

“Cause” means:

(a) the failure or refusal by the Participant to perform his or her normal
duties (other than any such failure resulting from the Participant’s incapacity
due to physical or mental illness), which has not ceased within ten (10) days
after a written demand for substantial performance is delivered to the
Participant by the Company, which demand identifies the manner in which the
Company believes that the Participant has not performed such duties;

 

1



--------------------------------------------------------------------------------

(b) the engaging by the Participant in willful misconduct or an act of moral
turpitude which is materially injurious to the Company, monetarily or otherwise;
or

(c) the conviction of the Participant of, or the entering of a plea of guilty or
nolo contendere by the Participant with respect to, a felony;

provided, however, that if a Participant is party to an employment agreement
with the Company, “Cause” shall have the meaning set forth in such agreement.

“Change in Control” means any of the following:

(a) any one person or more than one person acting as a group acquires ownership
of shares of the Company that, together with the shares of the Company held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the shares of the Company; provided, however, that if
any one person or more than one person acting as a group is considered to own
more than 50% of the total fair market value or total voting power of the shares
of the Company, the acquisition of additional shares by the same person or
persons shall not constitute a Change in Control under this clause (a) or clause
(b) of this definition. An increase in the percentage of shares of the Company
owned by any one person or persons acting as a group as a result of a
transaction in which the Company acquires its own shares in exchange for
property will be treated as an acquisition of shares of the Company by such
person or persons for purposes of this clause (a);

(b) any one person or more than one person acting as a group acquires, or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons, ownership of shares of the Company having
30% or more of the total voting power of the shares of the Company; provided,
however, that if any one person or more than one person acting as a group so
acquires 30% or more of the total voting power of the shares of the Company, the
acquisition of additional control of the Company by the same person or persons
shall not constitute a Change in Control under clause (a) or (b) of this
definition;

(c) a majority of the members of the Company’s Board of Directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the Company’s Board of Directors prior to the date of
such appointment or election; or

(d) any one person or more than one person acting as a group acquires, or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons, assets from the Company that have a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions; provided, however, that a transfer of assets by the Company
shall not be treated as a Change in Control if the assets are transferred to
(i) a shareholder of the Company immediately before the asset transfer in
exchange for or with respect to shares of the Company, (ii) an entity, 50% or
more of the total value or voting power of which is owned, directly or
indirectly, by the Company, (iii) a person or more than one person acting as a
group that owns, directly or indirectly, shares of the Company having 50% or
more of the total value or total voting power of all outstanding shares of the
Company or (iv) an entity, at least 50% of the total value or voting power of
which is owned by a person or persons described in clause (iii) above; and
provided, further, that for purposes of clauses (i), (ii), (iii) and (iv) above,
a person’s status is determined immediately after the transfer of the assets.
For purposes of this clause (d), gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.

 

2



--------------------------------------------------------------------------------

It is the intent of the Company that the definition of “Change in Control”
satisfies, and be interpreted in a manner that satisfies, the applicable
requirements of Section 409A of the Code. If the definition of “Change in
Control” would otherwise frustrate or conflict with the intent expressed above,
that definition to the extent possible shall be interpreted and deemed amended
so as to avoid such conflict.

“Committee” means the Compensation Committee of the Board, which shall consist
of two or more members of the Board, each of whom shall be an “outside director”
within the meaning of Section 162(m) of the Code.

“DCP” means the Avon Products, Inc. Deferred Compensation Plan, as in effect and
as amended from time to time.

“Long-Term Incentive Award” means the award payable to a participant with
respect to a Long-Term Performance Period as determined pursuant to Article VI.

“Long-Term Performance Period” means a period specified by the Committee during
which specified Performance Measure(s) must be attained in order for the
Long-Term Incentive Award to be payable for that period. A Long-Term Performance
Period shall be expressed in two or more fiscal years of the Company, as
established by the Committee during the first 90 days of the Long-Term
Performance Period. Performance periods may be concurrent or consecutive.

“Participant” means an employee of the Company who is selected to participate in
the Plan by the Committee pursuant to Article IV hereof.

“Performance Measures” means the criteria established by the Committee, on a
consolidated basis, on the basis of a business unit or geographically based unit
or relative to one or more peer group companies or indices, which can be
expressed either in terms of specified levels of, rates of change or relative
changes in, one or more of the following measures: (a) share price; (b) earnings
per share; (c) return to shareholders (including dividends); (d) return on
equity; (e) revenues; (f) sales; (g) sales by category or brand; (h) sales
representative growth; (i) unit growth; (j) customer growth; (k) sales
representative productivity; (l) EBITDA or EBIT; (m) operating income or
operating profit; (n) net income; (o) gross margin; (p) operating margin;
(q) return on capital or return on invested capital; (r) economic value added;
(s) economic profit; (t) cash flows; (u) cash flow from operations; (v) market
share; (w) inventory levels; (x) inventory days outstanding; (y) order fill
rate; (z) size of line in total or by category or type; (aa) consumer and
strategic investments; (bb) advertising, brand and product innovation; (cc)
research and development; (dd) costs; (ee) capital expenditures; (ff) working
capital; (gg) net fixed assets; (hh) accounts receivable; (ii) days sales
outstanding; or (jj) period overhead.

The preceding criteria shall be determined in accordance with generally accepted
accounting principles to the extent applicable or be subject to adjustments as
may be specified by the Committee within the first 90 days of the applicable
performance period for (i) discontinued operations, categories, or segments;
(ii) acquisitions and mergers; (iii) divestitures; (iv) cumulative effect of
changes in accounting rules and methods; (v) material impairment or disposal
losses; (vi) restructuring costs; (vii) pension expense or contribution in
excess of operating budget; (viii) business losses from economic, political and
legal changes; (ix) retained and uninsured losses from natural catastrophe;
(x) extraordinary items; (xi) currency fluctuations or (xii) other unusual or
nonrecurring events (the “Performance Measure Adjustments”).

 

3



--------------------------------------------------------------------------------

“Plan” means this Avon Products, Inc. 2008-2012 Executive Incentive Plan, as in
effect and as amended from time to time.

“Stock Plan” means the Company’s Year 2005 Stock Incentive Plan (or any
successor stock incentive plan approved by the shareholders of the Company), as
in effect and as amended from time to time.

 

III. ADMINISTRATION

The administration and operation of the Plan shall be supervised by the
Committee with respect to all matters. The Committee may delegate responsibility
for the day-to-day administration and operation of the Plan to such employees of
the Company as it shall designate from time to time. The Committee shall
interpret and construe any and all provisions of the Plan and any determination
made by the Committee under the Plan shall be final and conclusive. Neither the
Board nor the Committee, nor any member of the Board or the Committee, nor any
employee of the Company shall be liable for any act, omission, interpretation,
construction or determination made in connection with the Plan (other than acts
of willful misconduct) and the members of the Board and the Committee and the
employees of the Company shall be entitled to indemnification and reimbursement
by the Company to the maximum extent permitted by law in respect of any claim,
loss, damage or expense (including counsel’s fees) arising from their acts,
omissions and conduct in their official capacity with respect to the Plan. The
Plan shall be interpreted in view of the intention that any grant of
compensation pursuant to the Plan is intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code.

 

IV. PARTICIPATION

The Chief Executive Officer and each other employee of the Company who is at or
above the level of Senior Vice President or who is considered a
Section 16 person for purposes of the Securities Exchange Act of 1934, as
amended, and who the Committee selects for participation in the Plan, shall be
eligible to receive Awards under the Plan.

 

V. ANNUAL INCENTIVE PROGRAM

5.1. Establishment of Performance Measures, Etc. Within the first ninety
(90) days of each fiscal year of the Company, the Committee shall establish the
terms and conditions for the payment of Annual Incentive Awards under the Plan,
including, without limitation, (i) the eligible Participants under the Plan,
(ii) the Performance Measure(s), including any Performance Measure Adjustments;
and (iii) the formula for calculating the amount of such Awards (e.g., the
specified level of the Performance Measure(s) and the percentage of each
Participant’s Base Compensation that is payable at each such specified level).
Performance Measures may differ from Participant to Participant and from Award
to Award.

5.2. Determination of Annual Incentive Award. The Annual Incentive Award for
each Participant shall be determined by applying the formula approved by the
Committee pursuant to Section 5.1. The Committee may reduce, but not increase,
the Annual Incentive Award payable to a Participant in the Committee’s sole
discretion and to take into account any factors as the Committee deems
appropriate, including the individual performance of a Participant. In no event
shall the amount of the Annual Incentive Award payable to any Participant
attributable to a fiscal year exceed $6,000,000 (such amount having been
established to take into account increases in Base Compensation and inflation
during the five-year term of the Plan as set forth in Section 1.3).

 

4



--------------------------------------------------------------------------------

5.3. Certification of Achievement of Performance Measures. The Committee shall
certify in writing the level of achievement of the Performance Measure(s) as
soon as practicable after the end of the fiscal year for which the determination
is being made and prior to the payment of any Annual Incentive Award.

5.4. Payment of Annual Incentive Award.

(a) As soon as practicable after the expiration of each fiscal year of the
Company, but no later than the end of the following fiscal year, Participants
who remained actively employed until the last day of the fiscal year shall
receive the Annual Incentive Award determined in accordance with this Article V,
except as otherwise provided in this Section below.

(b) A Participant who is involuntarily terminated by the Company or an Affiliate
without Cause on or after August 1st of the fiscal year or dies, becomes
permanently disabled, or retires during the fiscal year (pursuant to the terms
of the Company’s defined benefit pension plan or, for foreign nationals, under
the foreign national’s pension plan or pursuant to the terms of the applicable
national retirement program) shall be entitled to a prorated Annual Incentive
Award for such fiscal year to be paid during the following fiscal year, provided
that the performance goal(s) have been satisfied in accordance with this Article
V. A Participant who is involuntarily terminated for Cause prior to the payment
of the Annual Incentive Award hereunder shall forfeit such Award.

(c) A Participant may elect to defer into the DCP the payment of all or a
portion of his or her Annual Incentive Award otherwise payable under this
Section 5.4. An election to defer any Annual Incentive Award shall be made in
accordance with the DCP and Section 409A of the Code. All deferred awards shall
be subject to the terms and conditions of the DCP and Section 409A of the Code,
including, without limitation, limitations on receiving payments from the DCP.

 

VI. LONG-TERM INCENTIVE PROGRAM

6.1. Establishment of Performance Measures, Etc. Within the first ninety
(90) days of the Long-Term Performance Period, the Committee shall establish the
terms and conditions for the payment of Long-Term Incentive Awards under the
Plan, including, without limitation, (i) the eligible Participants under the
Plan, (ii) the Performance Measure(s), including any Performance Measure
Adjustments, (iii) the duration of the Long-Term Performance Period, (iv) the
formula for calculating the amount of such Awards (e.g., the specified level of
the Performance Measure(s) and the percentage of each Participant’s Base
Compensation that is payable at each such specified level), (v) the extent to
which a Participant shall have the right to receive an Award following
termination of a Participant’s employment with the Company or upon retirement,
death or disability, and (vi) the formula for calculating the amount of such
Awards that may be payable in connection with a Change in Control. Performance
Measures may differ from Participant to Participant and from Award to Award.

6.2. Determination of Long-Term Incentive Award. The Long-Term Incentive Award
for each Participant shall be determined by applying the formula approved by the
Committee pursuant to Section 6.1. The Committee may reduce, but not increase,
the Long-Term Incentive Award payable to a Participant in the Committee’s sole
discretion and to take into account any factors as the Committee deems
appropriate, including the individual performance of a Participant. In no event
shall the amount of the Long-Term Incentive Award payable to any Participant
attributable to a Long-Term Performance Period exceed $19,000,000 (such amount
having been established to take into account increases in Base Compensation and
inflation during the five-year term of the Plan as set forth in Section 1.3).

 

5



--------------------------------------------------------------------------------

6.3. Certification of Achievement of Performance Measures. The Committee shall
certify in writing the level of achievement of the Performance Measure(s) as
soon as practicable after the end of the Long-Term Performance Period for which
the determination is being made and prior to the payment of any Long-Term
Incentive Award.

6.4. Payment of Long-Term Incentive Award.

(a) During the fiscal year following the end of each Long-Term Performance
Period, Participants who remained actively employed until the last day of the
Long-Term Performance Period shall receive the Long-Term Incentive Award
determined in accordance with this Article VI, except as otherwise provided in
this Section below.

(b) Upon a Participant’s termination of employment with the Company or upon
retirement, death or disability, such Participant may be entitled to receive a
prorated Long-Term Incentive Award for such Long-Term Performance Period as
specified by the Committee pursuant to Section 6.1(v) above, payable in the
fiscal year following the end of the Long-Term Performance Period, provided that
the performance goal(s) have been satisfied in accordance with this Article VI.

(c) A Participant may elect to defer into the DCP the payment of all or a
portion of his or her Long-Term Incentive Award otherwise payable under
Subsections (a) and (b) of this Section. An election to defer any Long-Term
Incentive Award shall be made in accordance with the DCP and Section 409A of the
Code. All deferred awards shall be subject to the terms and conditions of the
DCP and Section 409A of the Code, including, without limitation, limitations on
receiving payments from the DCP.

(d) In the event of a Change in Control during the first half of a Long-Term
Performance Period, each outstanding Long-Term Incentive Award shall be
calculated as if the Performance Measures had been achieved at target, but
prorated, as specified by the Committee pursuant to Section 6.1(vi) above. In
the event of a Change in Control on or after the first half of a Long-Term
Performance Period, each outstanding Long-Term Incentive Award shall be
calculated as if the Performance Measures had been achieved at target, without
proration, but paid in such amount as specified by the Committee pursuant to
Section 6.1(vi) above. The Awards paid pursuant to this subsection (d) shall be
paid promptly but not later than 90 days following the Change in Control.

 

VII. GENERAL PROVISIONS

7.1. Amendment and Termination.

(a) The Committee may at any time amend, suspend, discontinue or terminate the
Plan; provided, however, that no such amendment, suspension, discontinuance or
termination shall adversely affect the rights of any Participant to any Award
which has been certified by the Committee pursuant to Section 5.3 or
Section 6.3. To the extent necessary or advisable under applicable law,
including Section 162(m) of the Code, Plan amendments shall be subject to
shareholder approval. All determinations concerning the interpretation and
application of this Section 7.1 shall be made by the Committee.

 

6



--------------------------------------------------------------------------------

(b) In the case of Participants employed outside the United States, the Company
or its Affiliates may vary the provisions of this Plan as deemed appropriate to
conform with, as required by, or made desirable by, local laws, practices and
procedures.

7.2. Designation of Beneficiary. In the event a Participant dies while entitled
to a payment under the Plan, such payments shall be made to the Participant’s
estate.

7.3. Rights Unsecured. The right of any Participant to receive an Award under
the Plan shall constitute an unsecured claim against the general assets of the
Company.

7.4. Withholding Taxes. The Company shall have the right to deduct from the
payment of each Award any federal, state and local taxes required by such laws
to be withheld with respect to any payment under the Plan.

7.5. Miscellaneous.

(a) No Right of Continued Employment. Nothing in this Plan shall be construed as
conferring upon any Participant any right to continue in the employment of the
Company or any of its subsidiaries or Affiliates.

(b) No Limitation on Corporate Actions. Nothing contained in the Plan shall be
construed to prevent the Company or any Affiliate from taking any corporate
action which is deemed by it to be appropriate or in its best interest, whether
or not such action would have an adverse effect on the Plan or any awards made
under the Plan. No employee, Participant or other person shall have any claim
against the Company or any of its subsidiaries or Affiliates as a result of any
such action.

(c) Nonalienation of Benefits. Except as expressly provided herein, no
Participant or his or her beneficiaries shall have the power or right to
transfer, anticipate, or otherwise encumber the Participant’s interest under the
Plan. The Company’s obligations under this Plan are not assignable or
transferable except to a corporation which acquires all or substantially all of
the assets of the Company or any corporation into which the Company may be
merged or consolidated. The provisions of the Plan shall inure to the benefit of
each Participant and his or her beneficiaries, heirs, executors, administrators
or successors in interest.

(d) Section 162(m) and Section 409A of the Code. To the extent that any Award
under this Plan is intended to qualify as “performance-based compensation”
within the meaning of Section 162(m) of the Code or is subject to Section 409A
of the Code, any provision, application or interpretation of the Plan that is
inconsistent with such Sections shall be disregarded with respect to such Award,
as applicable.

(e) Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

(f) Stock Subject to the Plan. Awards that are made in the form of stock,
restricted stock, stock units or other forms of stock-based awards shall be made
from the aggregate number of shares authorized to be issued under the terms of
the Stock Plan.

(g) Governing Law. The Plan shall be construed in accordance with and governed
by the laws of the State of New York, without reference to the principles of
conflict of laws.

 

7



--------------------------------------------------------------------------------

(h) Headings. Headings are inserted in this Plan for convenience of reference
only and are to be ignored in a construction of the provisions of the Plan.

7.6. Shareholder Approval. This Plan shall be conditioned on the receipt of
approval of the Company’s shareholders at the annual meeting of the shareholders
held in 2008. In the event that such approval is not obtained, this Plan and all
awards under the Plan shall be null and void ab initio and of no force and
effect.

 

           AVON PRODUCTS, INC. Dated:   March 6, 2008      By:  

/s/ Andrea Jung

       Title:  

Chairman and CEO

Attest:  

Kim K. Azzarelli

       Title:  

Vice President, Associate GC and Corporate Secretary

      

 

8